UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A Amendment No. 1 ýANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-12777 AZZ incorporated (Exact name of registrant as specified in its charter) TEXAS 75-0948250 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Museum Place, Suite 500 3100 West Seventh Street Fort Worth, Texas (Address of principal executive offices) (Zip Code) (817) 810-0095 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $1.00 par value per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ NoT Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes £ NoT Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No£ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filerT Non-accelerated filer£ Smaller Reporting Company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ NoT As of August 31, 2009 (the last business day of its most recently completed second fiscal quarter), the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $406,395,047 based on the closing sale price of $34.42 per share as reported on the New York Stock Exchange (For purposes of determining the above stated amount, only the directors, executive officers and 10% or greater shareholders of the registrant have been deemed affiliates; however, this does not represent a conclusion by the registrant that any or all such persons are affiliates of the registrant). As of August 31, 2009, there were 12,301,482 shares of the registrant’s common stock ($1.00 par value) outstanding. DOCUMENTS INCORPORATED BY REFERENCE Document Parts Into Which Incorporated Proxy Statement for the 2009 Annual Meeting of Shareholders held July 14, 2009 Part III EXPLANATORY NOTE This Amendment No. 1 to the Annual Report on Form 10-K of AZZ incorporated (“AZZ”, the “Company” or “we”) for the fiscal year ended February 28, 2009 is being filed solely to remove the reference to the Company’s Annual Report to Shareholders for the Fiscal Year Ended 2009 as a document incorporated by reference in the original Form 10-K and to expand the Company’s disclosures contained in the original Form 10-K regarding the compensation of the Company’s named executive officers in response to comments provided by the Staff of the Securities and Exchange Commission.This Form 10-K/A, which amends and restates Part III Item 11, Executive Compensation, with respect to the original Form 10-K, is being filed to provide the disclosure required by Part III of Form 10-K. Except as described above, no other changes have been made to the original Form 10-K, and this Form 10-K/A does not amend, update, or change the financial statements or any other items or disclosures in the original Form 10-K.This Form 10-K/A does not reflect events occurring after the filing of the original Form 10-K or modify or update those disclosures, including any exhibits to the original Form 10-K affected by subsequent events.Information not affected by the changes described above is unchanged and reflects the disclosures made at the time of the filing of the original Form 10-K on May 12, 2009.Accordingly, this Form 10-K/A should be read in conjunction with our filings made with the Securities and Exchange Commission subsequent to the filing of the original Form 10-K, including any amendments to those filings. 1 PART III Item 11.Executive Compensation. The information required by this Item with respect to the directors of the Company is incorporated herein by reference to the section entitled “Matters Relating to Corporate Governance, Board Structure, Director Compensation and Stock Ownership – Fees Paid to Directors” set forth in the Company’s Proxy Statement for our 2009 Annual Meeting of Shareholders (the “Proxy Statement”).The information required by this Item with respect to Compensation Committee Interlocks and Insider Participation is incorporated herein by reference to the section entitled “Compensation Committee Interlocks And Insider Participation” set forth in the Proxy Statement.The information required by this Item with respect to payments required to be made to named executive officers upon termination of their employment or a change-in-control of the Company is incorporated herein by reference to the section entitled “Potential Payments Upon Termination or Change of Control” set forth in the Proxy Statement. Executive Compensation Compensation Discussion and Analysis Compensation Program Overview The Compensation Committee (the “Committee”) of the Board has responsibility for establishing, implementing and continually monitoring adherence tothe Company’s compensation philosophy. The Committee ensures that the total compensation paid to the Company’s management team is fair, reasonable and competitive.
